Exhibit 99.1 News Release Investor Relations: Kate Vanek, +1 Media Relations: Laura Nelson, +1 NIELSEN REPORTS 3rd QUARTER 2015 RESULTS New York, USA – October 21, 2015 – Nielsen Holdings plc (NYSE: NLSN) today announced third quarter 2015 results. Revenues were $1,531 million for the third quarter of 2015, down 2.6% due to the impact of foreign exchange, but up 5.0% on a constant currency basis, compared to the third quarter of 2014. This marks the company’s 37th consecutive quarter of constant currency revenue growth. “Nielsen’s third quarter results exemplify our strong value-generating business model with revenue growth of 5.0%, consistent margin expansion across both our Watch and Buy businesses on a constant currency basis, and record quarterly free cash flow generation, up 19% over last year. Our growth was driven by many important competitive wins all over the world. Our Buy business, which grew 4.1%, had its fifth consecutive quarter of margin expansion, both on a constant currency basis. Our Watch segment grew 6.1% on a constant currency basis due to strength in Audience Measurement, as our clients embed our digital measurement and analytics into their day-to-day decision-making.” said Mitch Barns, Chief Executive Officer of Nielsen.
